[dlofferltrfinal25jul19001.jpg]
July 25, 2019 Dan Lamadrid Dear Dan: On behalf of the Board of Directors (the
“Board”) of Ascena Retail Group Inc. (“Ascena” or the “Company”), I am excited
to offer you a promotion to Executive Vice President and Chief Financial Officer
of the Company. Effective as of August 4, 2019 (the “Effective Date”), this
letter sets forth the terms and conditions of your continued employment with
Ascena and supersedes and replaces in their entirety all letters, agreements and
understandings (whether written or oral) regarding all aspects of your
employment, compensation and benefits, including without limitation, the letter
agreement between you and Ascena dated August 23, 2017, but excluding the
retention letter between the Company and you, dated as of May 1, 2019 (the
“Retention Letter”), the Confidentiality, Non-Solicitation and Non-Competition
Agreement executed by you on August 23, 2017 and as amended by this letter (the
“Restrictive Covenant Agreement”), the Indemnification Agreement between you and
the Company dated as of August 28, 2017, and your outstanding equity or other
long-term incentive award agreements under the 2016 Plan (as defined below) or
any other incentive plan granted prior to the Effective Date. Job Title:
Executive Vice President and Chief Financial Officer Reporting To: Chief
Executive Officer of Ascena Location: Mahwah, NJ Annualized Base Pay: $600,000
Future base pay adjustments would be based on your performance, business
results, economic and competitive factors, and approval from the Stock and
Incentive Compensation Committee of the Board (the “Compensation Committee”).
Incentive Compensation: Following the Effective Date, you will be eligible for
participation in the Incentive Compensation (“IC”) program at a target level of
75% of your annualized base pay. Maximum annual payout is double your target
level (i.e., 200%), or $900,000 (based on your current annualized base pay).
Payments shall be made in the same form and timing as made to other senior
executives of Ascena. The IC program is governed by and subject to the terms and
conditions of the Ascena 2016 Omnibus Incentive Plan, as amended (or any
successor plan) (the “2016 Plan”).



--------------------------------------------------------------------------------



 
[dlofferltrfinal25jul19002.jpg]
You must be employed by the Company at the time an IC payment is made in order
to receive it. Long Term Incentives: You will continue to be eligible for an
annual long-term incentive award under the 2016 Plan or any other applicable
incentive plan. In or about October 2019, subject to approval by the
Compensation Committee and your continued employment, you will be granted an
award of 100,000 non-qualified stock options under the 2016 Plan (the
“Time-Based Options”). The Time-Based Options will vest, subject to your
continued employment, in equal installments on the first and second
anniversaries of the grant date. In addition, in or about October 2019, subject
to approval by the Compensation Committee and your continued employment, you
will be granted an award of 50,000 non-qualified stock options under the 2016
Plan (the “Performance-Based Options”). The Performance-Based Options will vest
as follows, subject to your continued employment from the grant date through the
applicable vesting date: 25% of the Performance-Based Options will be eligible
to vest if the closing price of the Company’s common stock equals or exceeds $3
per share for a 20- consecutive trading day period on or prior to the third
anniversary of the grant date (the “$3 Hurdle”); an additional 25% of the
Performance- Based Options will be eligible to vest if the closing price of the
Company’s common stock equals or exceeds $5 per share for a 20- consecutive
trading day period on or prior to the third anniversary of the grant date (the
“$5 Hurdle”); and the remaining 50% of the Performance- Based Options will be
eligible to vest if the closing price of the Company’s common stock equals or
exceeds $7 per share for a 20- consecutive trading day period on or prior to the
third anniversary of the grant date (the “$7 Hurdle” and together with the $3
Hurdle and $5 Hurdle, the “Hurdles”); provided, however, if the $3 Hurdle, $5
Hurdle and/or the $7 Hurdle is actually achieved prior to the second anniversary
of the grant date, the portion of the Performance-Based Options related to the
achievement of the $3 Hurdle, $5 Hurdle and/or $7 Hurdle that was actually
achieved prior to the second anniversary will vest on the second anniversary of
the grant date, subject to your continued employment from the grant date through
the second anniversary of the grant date, except as expressly provided herein.
If the $3 Hurdle, $5 Hurdle and/or $7 Hurdle is not actually achieved by the
third anniversary of the grant date, all Performance-Based Options that did not
vest as of the third anniversary will be forfeited for no consideration. All
grants, including the Time-Based Options and the Performance Based Options, are
subject to the terms and conditions of the 2016 Plan, applicable Award
Agreements and Plan Description/ Prospectus and are conditioned upon your
compliance with the Restrictive Covenant Agreement (as amended by this letter).
2



--------------------------------------------------------------------------------



 
[dlofferltrfinal25jul19003.jpg]
In the event of your termination by the Company without “Cause” prior to a
“Change in Control” (each as defined in the Company’s Executive Severance Plan
as in effect from time to time (the “ESP”)) (a “Qualifying Termination”), the
Performance-Based Options will be treated as follows, subject to your timely
execution and non-revocation of a release used in connection with the ESP (the
“Release Condition”):  You will become vested in a pro rata portion of any
outstanding and unvested Performance-Based Options for which the applicable
Hurdle(s) were actually achieved prior to your Qualifying Termination. Such pro
rata portion will be calculated by multiplying the number of Performance-Based
Options eligible to vest based on the actual achievement of the applicable
Hurdle by a fraction, the numerator of which is the number of days from the
grant date of the Performance-Based Options until the termination date and the
denominator of which is 1,095. Performance-Based Options that become vested on
your Qualifying Termination will remain exercisable for 6 months but in no event
later than the expiration date. In the event that your employment with the
Company terminates due to your death or Disability (as defined in the 2016 Plan)
prior to the second anniversary of the grant date of the Performance-Based
Options, then subject to your (or your estate’s or legal representative’s)
satisfaction of the Release Condition, the portion of the Performance-Based
Options for which the applicable Hurdle(s) were actually achieved prior to the
date of termination will become immediately vested. Performance-Based Options
that become vested on your termination due to death or Disability will remain
exercisable for 6 months but in no event later than the expiration date. In the
event of your “Change in Control Related Termination” (as defined in the ESP)
and notwithstanding Section 2.2(c) of the ESP, the Performance-Based Options
will be treated as follows:  In the event of your Post-Change in Control
Termination (as defined in the ESP), and provided that, on or prior to such
Post- Change in Control Termination the $3 Hurdle has been satisfied, you will
become vested in a portion of the Performance-Based Options based on linear
interpolation (rounded to the nearest one-hundredth) between the (x) closing
price of the Company’s common stock for the 20-consecutive trading day period
immediately preceding the Post-Change in Control Termination (the “Termination
Date Price”) and (y) the Hurdles between which the Termination Date Price falls
(i.e., between the $3 Hurdle and $5 Hurdle or between $5 Hurdle and $7 Hurdle).
By way of example only, if the Termination Date Price is $4, you will become
vested in (i) the portion of the Performance-Based 3



--------------------------------------------------------------------------------



 
[dlofferltrfinal25jul19004.jpg]
Options that vest based on the achievement of the $3 Hurdle to the extent not
vested in accordance with this letter prior to the date of your Post-Change in
Control Termination and (ii) an additional 50% of the tranche of the
Performance-Based Options that would vest upon actual achievement of the $5
Hurdle (i.e., an additional 12.5% of the Performance-Based Options granted
pursuant to you). If the Performance-Based Options remain outstanding following
the Change in Control, the Hurdles shall be reasonably adjusted to account for
the impact of the Change in Control. Any portion of the Performance-Based
Options that do not vest based on this paragraph will be forfeited for no
consideration on the date of your Post-Change in Control Termination.  In the
event of your Pre-Change in Control Termination (as defined in the ESP), and
provided that, on or prior to the date that the Change in Control is consummated
the $3 Hurdle has been satisfied, the cash payment you will receive pursuant to
Section 2.2(c) of the ESP, will include payment in respect of a portion of the
Performance-Based Options based on linear interpolation (rounded to the nearest
one-hundredth) between the (x) closing price of the Company’s common stock for
the 20- consecutive trading day period immediately preceding the Change in
Control (the “CIC Closing Date Price”) and (y) the Hurdles between which the CIC
Closing Date Price falls (i.e., between the $3 Hurdle and $5 Hurdle or between
$5 Hurdle and $7 Hurdle). By way of example only, if the CIC Closing Date Price
is $4, the cash payment you will receive pursuant to Section 2.2(c) of the ESP,
will include payment in respect of (i) the portion of the Performance-Based
Options that vest based on the achievement of the $3 Hurdle to the extent not
vested in accordance with this letter prior to the date of your Pre-Change in
Control Termination and (ii) an additional 50% of the tranche of the
Performance-Based Options that would vest upon actual achievement of the $5
Hurdle (i.e., an additional 12.5% of the Performance-Based Options). You will
receive no payment under Section 2.2(c) of the ESP for any portion of the
Performance-Based Options that do not vest based on this paragraph will be
forfeited for no consideration on the date the Change in Control is consummated.
All awards are contingent upon and subject to the approval of the Board or the
Compensation Committee under the 2016 Plan or the Ascena Retail Group, Inc. 2012
Cash Incentive Plan. All awards are subject to the terms and conditions of the
2016 Plan or any other applicable plan and any award agreements thereunder.
Awards granted to you prior to the Effective Date will remain in effect, subject
to, and in accordance, with their terms and conditions. 4



--------------------------------------------------------------------------------



 
[dlofferltrfinal25jul19005.jpg]
Benefits: You will continue to be eligible to participate in the Company’s
benefit plans and programs on the same terms and conditions as in effect
immediately prior to the Effective Date. The Company reserves the right, in its
sole discretion, to amend, change or discontinue, in whole or in part, any and
all of its benefits and/or benefit plans and programs, at any time for any
reason. Executive Severance You will continue to be eligible under the ESP as in
effect from time to Plan: time. In accordance with the terms of the Retention
Letter, your participation in the ESP shall be modified as follows:  in the
event of your “Non-Change in Control Termination” (as defined in the ESP), your
cash severance level under Section 2.2(a)(i) of the ESP will be 24 months of
your then-current base salary; and  in the event of your “Change in Control
Related Termination” (as defined in the ESP), the multiple for your cash
severance amount under Section 2.2(a)(ii) of the ESP shall be two times (2x)
rather than one and one-half times (1.5x). Pursuant to Section 2.4 of the ESP,
you will have no duty to mitigate severance payments that you may become
eligible to receive under the ESP (as modified herein) and the Company will not
reduce its obligation to pay any such severance by any amount that you may earn
as base salary from a new employer. Your eligibility to receive severance
benefits under the ESP is subject in all respects to the terms, conditions and
restrictions of the ESP. If you resign your employment for any reason or your
employment is terminated by the Company for any reason other than due to a
Non-Change in Control Termination or a Change in Control Related Termination,
you will not be eligible for any severance payments from the Company under this
Agreement, the ESP or otherwise. Notwithstanding anything to the contrary, in no
event shall there be any duplication of severance payments or benefits under any
plan, program or policy, or under this letter, the Retention Letter or the
Restrictive Covenant Agreement. Restrictive Covenants From and after the
Effective Date, (i) the post-termination “Non- Compete Period” (as defined in
the Restrictive Covenant Agreement) applicable to you will be one year following
your termination for any reason, (ii) the post-termination “Non-Solicit Period”
(as defined in the Restrictive Covenants Agreement) applicable to you will be
two years following your termination for any reason, and (iii) such restrictions
shall apply without any requirement of the Company to make any additional
payments to you in the event of your termination by the Company without Cause
and if you are receiving severance payments and benefits under the ESP as
provided under this letter. 5



--------------------------------------------------------------------------------



 
[dlofferltrfinal25jul19006.jpg]
At the Company, an employment at-will relationship prevails and the employment
relationship can be terminated with or without notice, at any time, by either
you or Ascena. Taxes: Any payments or benefits to be made or provided to you
pursuant to this letter shall be subject to any withholding tax (including
social security contributions and federal income taxes) as shall be required by
federal, state and local withholding tax laws. This letter is intended to be
exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code of 1986 and the guidance promulgated thereunder, and will be
interpreted, administered and operated in a manner consistent with that intent.
Each payment to you shall be treated as a separate payment, and any right to a
series of installment payments is to be treated as a right to a series of
separate payments. Payments and benefits that may be provided to you under the
ESP shall be subject to Section 7.8 of the ESP. Entire Agreement: This letter
sets forth the entire agreement and understanding between you and the Company
relating to the subject matter hereof and supersedes any and all prior
agreements, arrangements and understandings, written and oral, relating to the
subject matter hereof, including the letter between you and the Company dated as
of August 23, 2017, but excluding your award agreements under the 2016 Plan, the
Retention Letter, and the Restrictive Covenants Agreement. This offer letter
shall be governed by and construed and enforced in accordance with the laws of
the State of New York, without regard to conflicts of laws principles. Waiver
and Release: In consideration of the terms, conditions and benefits, monetary
and otherwise, set forth in this letter agreement, you hereby release and waive
any and all legal and contractual claims and claims of entitlement, know or
unknown, that you have or may have against Ascena and/or its affiliates,
directors, officers or employees, based on any facts, events or circumstances
occurring through the date you sign this letter, other than with respect to any
outstanding equity awards or vested, accrued benefits you may have under the
terms and conditions of any applicable plan or agreement. You hereby acknowledge
that you are not aware of any claims you may currently have against Ascena
and/or its affiliates, directors, officers or employees. Please sign both copies
of this letter, keep one for your records and return one to me. Once again,
congratulations on your new position. Sincerely, I accept your offer as
specified above. /s/ Gary Muto /s/ Dan Lamadrid Gary Muto Dan Lamadrid Chief
Executive Officer Date: July 25, 2019 6



--------------------------------------------------------------------------------



 